Citation Nr: 0938373	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability, manifested by arthritis with 
limitation of motion and pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision that, 
in part, denied a disability evaluation in excess of 
10 percent for the Veteran's right knee disability.  In July 
1996, the Veteran testified during a hearing before RO 
personnel.  Records show that the Veteran failed to appear 
for hearings before a Veterans Law Judge that were scheduled 
for August 2001 and August 2002.

The Board remanded the matter for additional development in 
February 1998, April 2000, July 2003, and April 2004.  In 
April 2005, the Board denied a disability evaluation in 
excess of 10 percent for the Veteran's right knee disability.

The Veteran appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2006 Joint Motion, the parties moved to vacate 
the Board decision and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.  

In December 2007, the Board remanded the case for evidentiary 
and procedural development in accordance with the August 2006 
Joint Motion for Remand and the Order of the Court.  The 
requested development has been sufficiently completed that 
the Board can review the schedular rating.  The 
extraschedular rating will be remanded to the agency of 
original jurisdiction (AOJ).  

The issue of entitlement to an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is REMANDED to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The residuals of removal of part of the semilunar 
cartilage of the right knee result in painful motion with 
crepitus and limitation of extension and flexion.  

2.  Right knee flexion is limited to 60 degrees with pain 
throughout the range of motion.  

3.  Pain limits the extension of the right knee to 10 degrees 
from the straight leg position.  


CONCLUSIONS OF LAW

1.  The criteria for an additional 10 percent rating for 
symptomatic removal of part of the semilunar cartilage of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.14, 4.59 and Code 5259 (2009).  

2.  The criteria for a compensable rating for limitation of 
right knee flexion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5260 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
limitation of right knee extension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in July 2007 and January 2008.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in November 2008.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Both notice letters 
informed the Veteran how VA determines ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations.  Medical 
opinions as to the extent of the disability have been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The original 10 percent rating, assigned in December 1989, 
was based on the findings of the November 1989 VA 
examination, which found no evidence of instability but there 
was a limitation of flexion.  The 10 percent rating was 
assigned under diagnostic code 5010.  Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.   38 C.F.R. Part 4, 
Code 5010 (2009).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Ratings based on X-ray findings, will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. Part 4, Code 5003 (2009).  

The Board has considered all bases for an increased rating 
for the right knee, which have been reasonably raised by the 
record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  Specifically, the 
Board has considered the various rating criteria for the knee 
to see if a higher rating or an additional rating can be 
assigned.  

There is no evidence of malunion or nonunion of the femur 
ratable under diagnostic code 5255.  38 C.F.R. Part 4, Code 
5255 (2009).  

The contract examination, by S. W. R., M.D., done in August 
2007 and reported in September 2007, stated that the right 
knee was ankylosed.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th 
ed., 1994).  Dr. S. W. R.'s report of ankylosis is internally 
contradictory.  The doctor reported the right knee had 
crepitus (a grating on movement), guarding of movement, and 
that there was a very limited range of motion of the right 
knee.  These findings are incompatible with the immobility of 
ankylosis.  Moreover, the X-ray studies in September 2006, 
March 2007, and July 2008 not show consolidation of the 
joint.  Further, the examiners before and since have 
documented joint motion.  The preponderance of evidence on 
this point shows that the right knee is not affected by 
ankylosis and does not qualify for a rating under diagnostic 
code 5256.  38 C.F.R. Part 4, Code 5256 (2009).  

The Veteran currently has an additional 10 percent rating 
under diagnostic code 5257 for right knee instability.  That 
rating is not at issue in this decision.  The Board must 
consider all bases for a claim reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derewinski, 1 Vet. App. 127, 130 (1991).  Other impairment of 
the knee, recurrent subluxation or lateral instability, will 
be rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 30 percent disabling where 
severe.  38 C.F.R. Part 4, Code 5257 (2009).  That is, the 
next higher rating, 20 percent requires an approximately 
moderate degree of instability.  That level of instability is 
not reflected by the record.  VA clinical notes of March 2007 
show that the Veteran requested metal braces.  He was seen at 
the physical therapy clinic and it was agreed that braces 
might help him.  No specific subluxation or instability was 
reported.  On the September 2007 examination, Dr. S. W. R. 
reported there was no subluxation and he could not determine 
the presence of instability.  The Veteran's private 
physician's report, of a June 2008 visit, does not reflect 
instability or subluxation.  On the July 2008 VA examination, 
the examiner specified that there was no instability or 
subluxation.  Thus, the record does not raise a claim for a 
higher rating, under diagnostic code 5257, based on moderate 
or greater degree of instability or subluxation.  

A dislocated semi-lunar cartilage (menicsus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2009).  There is no evidence that the Veteran 
currently has a dislocated semi-lunar cartilage ratable under 
diagnostic code 5258.  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (menicsus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2009).  The 
Joint Motion for Remand discussed Code 5259 at length.  It 
discussed applicable case law and the precedent opinions of 
the VA general counsel.  See VAOPGCPREC 9-98 (Aug. 145, 
1998).  These basically provide that a knee disability can be 
rated under different diagnostic codes, as long as the 
manifestations that are being rated do not overlap.  That is, 
as long as the same symptoms are not being compensated twice.  
Cf. 38 C.F.R. § 4.14.  In this case, the Veteran had part of 
the meniscus removed.  It appears that he still has some 
symptoms including pain and crepitus.  Bilateral crepitation 
was noted when the Veteran was seen at the VA primary care 
clinic in March 2007.  However there was no mention of 
crepitation on the most recent reports, including the private 
physician's report of examination in June 2008 and the July 
2008 VA examination report.  Pain and crepitation are 
symptoms of painful movement.  38 C.F.R. § 4.59 (2009).  
Since painful movement is already being compensated, a 
duplicative rating under diagnostic code 5259 cannot be 
assigned.  

Diagnostic code 5260 provides that where flexion or bending 
of the leg is limited to 60 degrees, the disability rating 
will be noncompensable.  Where flexion of the leg is limited 
to 45 degrees, the disability rating will be 10 percent.  
Where flexion of the leg is limited to 30 degrees, the 
disability rating will be 20 percent.  Where flexion of the 
leg is limited to 15 degrees, the disability rating will be 
30 percent.  38 C.F.R. Part 4, Code 5260 (2009).  

On the June 2002 VA examination, the right knee flexed to 95 
degrees.  There was pain on motion and marked guarding 
throughout the examination.  In June 2008, the Veteran's 
private physician described flexion as severely limited, 
without a measurement in degrees.  On the July 2008 VA 
examination, flexion went to 60 degrees with pain through the 
range of motion.  Repetition did not produce fatigue, 
incoordination, or additional loss of motion.  There was some 
weakening.  These findings meet the criteria for a 
noncompensable evaluation and do not approximate the 
limitation of flexion to 45 degrees required for a 10 percent 
rating under diagnostic code 5260.  

Diagnostic code 5261 provides that where extension (or 
straightening) of the leg is limited to 5 degrees from the 
straight leg position, the disability will be noncompensable.  
Where extension is limited to 10 degrees, the disability will 
be rated at 10 percent.  Where extension is limited to 15 
degrees, the disability will be rated at 20 percent.  Where 
extension is limited to 20 degrees, the disability will be 
rated at 30 percent.  Where extension is limited to 30 
degrees, the disability will be rated at 40 percent.  Where 
extension is limited to 45 degrees, the disability will be 
rated at 50 percent.  38 C.F.R. Part 4, Code 5261 (2009).

On the June 2002 VA examination, the right knee lacked 10 
degrees from terminal extension.  There was pain on motion 
and marked guarding throughout the examination.  In June 
2008, the Veteran's private physician described extension as 
severely limited, without a measurement in degrees.  On the 
July 2008 VA examination, extension went to 10 degrees.  
These findings meet the criteria for a 10 percent rating and 
do not approximate the limitation of extension to 15 degrees 
required for the next higher rating under diagnostic code 
5261.  

The record does not show a nonunion or a malunion of the 
tibia and fibula ratable under 38 C.F.R. Part 4, Code 5262 
(2009).  Neither is there evidence of a genu recurvatum 
ratable under 38 C.F.R. Part 4, Code 5263 (2009).  

Conclusion

While the Veteran may feel that his service-connected knee 
disability warrants a higher rating, the findings of the 
trained medical professionals are significantly more 
probative in determining whether the disability meets the 
criteria for a higher rating.  In this case, the VA medical 
records and examination reports provide a preponderance of 
evidence showing that the service-connected right knee 
disability does not approximate any applicable criteria for a 
higher rating or for an additional separate rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the limitation 
of right knee motion has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 10 percent rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability, manifested by arthritis with 
limitation of motion and pain is denied.  


REMAND

The Board's December 2007 remand specified that the AOJ 
should consider extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Neither the November 
2008 supplemental statement of the case nor any other 
document of record reflects the required consideration.  The 
Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the Board must 
again remand this portion of its previous remand to insure 
that the Veteran's claim is afforded extraschedular 
consideration.  

Accordingly, the issue of entitlement to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) for 
the service-connected knee disability is REMANDED for the 
following action:

1.  In accordance with VCAA, the AOJ 
should notify the Veteran of the 
evidence needed to substantiate a claim 
for an extraschedular rating, what 
evidence is of record, what evidence VA 
will obtain, and what evidence the 
Veteran is expected to obtain.  

2.  After allowing the appropriate time 
for the Veteran's response, the AOJ should 
determine whether the evidence warrants 
referral for an extraschedular evaluation.  
If the benefit remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


